                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
CYNTHIA L. MOMPOINT,                       )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 18-11094-DJC
                                           )
DEPARTMENT OF ELEMENTARY AND               )
SECONDARY EDUCATION, et al.,              )
                                           )
            Defendants.                   )
__________________________________________)


                               MEMORANDUM AND ORDER

CASPER, J.                                                                   November 28, 2018


       For the reasons set forth below, the Court denies without prejudice (1) Plaintiff’s motion

for counsel and (2) Defendants’ motion to dismiss. If Plaintiff wishes to proceed in this matter,

the Court grants her time to file an amended complaint.

I.     Background

       Cynthia Mompoint, proceeding pro se, commenced this action against her former

employer, the Massachusetts Department of Elementary and Secondary Education (“Mass DOE”),

and the Senior Associate Commissioner and Chief of Staff (the “individual Defendants”). Plaintiff

alleges a Title VII employment discrimination claim and also alleges defamation and libel. D. 1.

Plaintiff has also moved for appointment of counsel. D. 7.

       Defendants filed a motion to dismiss. D. 14. Defendants argue that the complaint fails to

provide any facts that would give rise to a plausible claim for relief for any claim. D. 15. The

individual Defendants contend that the Title VII claim is subject to dismissal because there is no
individual liability under Title VII and that the defamation claim is subject to dismissal because

the complaint fails to identify any false statement published by either of the individual Defendants.

Id. The Mass DOE contends that the Eleventh Amendment prevents this Court from exercising

juridical authority and that the Massachusetts Tort Claims Act prohibits the defamation claim

against the Mass DOE. Id.

       On November 20, 2018, Plaintiff filed her pro se opposition to Defendants’ motion to

dismiss. D. 17.

II.    Analysis

       A.      Standard of Review

       A complaint must contain only “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007) ). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. The allegations must be sufficient to identify the manner by which the

defendants subjected the plaintiff to harm and the harm alleged must be one for which the law

affords a remedy. Id.

       In assessing the sufficiency of the complaint, “an inquiring court must first separate wheat

from chaff; that is, the court must separate the complaint’s factual allegations (which must be

accepted as true) from its conclusory legal allegations (which need not be credited).” Guadalupe-

Baez v. Pesquera, 819 F.3d 509, 514 (1st Cir. 2016) (citing Morales-Cruz v. Univ. of P.R., 676

F.3d 220, 224 (1st Cir. 2012)). The Court must then determine “whether the well-pleaded facts,



                                                  2
taken in their entirety, permit ‘the reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (citations omitted).

       B.      The Original Complaint Fails to State any Plausible Claims

       Although pro se pleadings are liberally construed, the burden is on Mompoint to set forth

plausible claims upon which relief may be granted and to provide sufficient notice of her claims

to the Defendants. Ateek v. Massachusetts, No. 11-11566-DPW, 2011 WL 4529393, at *3 (D.

Mass. Sept. 27, 2011) (citing to Rule 8 of the Federal Rules of Civil Procedure).

       Mompoint makes the conclusory assertions that the defendants engaged in racially

discriminatory actions and that she “was a victim of libel, racist, unfair derogatory statements and

evaluations.” There are no allegations concerning the defendants’ actions that are sufficient to

give “the defendant fair notice of what the . . . claim is and the ground upon which it rests.” See

Twombly, 550 U.S. at 555.

       To the extent Plaintiff alleges defamation, she has not alleged that either of the individual

Defendants are at fault for the publication of a false statement regarding the plaintiff, capable of

damaging the plaintiff’s reputation in the community, which either caused economic loss or is

actionable without proof of economic loss. See White v. Blue Cross and Blue Shield of Mass., Inc.,

442 Mass. 64, 66 (2004). She fails to provide any facts about what actions, if any, the Defendants

took that would constitute defamation.

       To state a plausible claim of employment discrimination, a plaintiff must allege that (1)

she is a member of a protected class; (2) she was qualified for the job; (3) the employer took an

adverse employment action against her, and (4) the position remained open or was filled by a

person with similar qualifications. Cham v. Station Operators, Inc., 685 F.3d 87, 93 (1st Cir.

2012). Plaintiff’s allegations are insufficient to state a plausible claim of discrimination under



                                                 3
Title VII. She fails to state her race in the complaint or make any allegations tying her race or

gender to any alleged discrimination.

       C.      The Defendants’ Motion to Dismiss is Denied Without Prejudice

       Because Mompoint is proceeding pro se, some leniency in reviewing her complaint is

appropriate. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be

liberally construed’ and ‘a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.’”) (internal citations omitted).

       In her opposition, Mompoint argues, among other things, that the facts are sufficiently pled

and she has pled sufficient facts to give the Defendants fair notice of her claim and that additional

details should be sought through discovery. The Court agrees with the Defendants that the

complaint, as presently pled, is insufficient. Because, however, Plaintiff may have grounds to state

plausible claims, the Court does not conclude that it would be futile to provide her with a chance

to amend her complaint. This is consistent with notion that “[t]he court should freely give leave

[to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). Given that Mompoint is pro se, this

Court finds that justice would not be served by dismissing her complaint because she did not

adequately plead her claims.

       D.      The Plaintiff’s Motion for Counsel is Denied Without Prejudice

       Under 28 U.S.C. § 1915(e)(1), the court “may request an attorney to represent any person

unable to afford counsel.” 28 U.S.C. § 1915(e)(1). A civil plaintiff, however, lacks a constitutional

right to free counsel. See DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). To qualify for

appointment of counsel, a party must be indigent and exceptional circumstances must exist such

that the denial of counsel will result in fundamental unfairness impinging on the party's due process

rights. See id. To determine whether there are exceptional circumstances sufficient to warrant the



                                                 4
appointment of counsel, a court must examine the total situation, focusing on the merits of the

case, the complexity of the legal issues, and the litigant's ability to represent herself. See id. at 24.

        The Court finds that appointment of counsel is not warranted at this time. Until an amended

complaint is filed and Defendants have an opportunity to respond to it, it is premature for the Court

to determine whether appointment of counsel is warranted.

        E.      Order to File an Amended Complaint

        In light of the above, if Plaintiff wishes to proceed in this matter, she must file an amended

complaint curing the pleading deficiencies and setting forth plausible claims upon which relief

may be granted.

        In the statement of claim, Plaintiff must provide a short and plain statement of the relevant

facts supporting each claim against each defendant named in the amended complaint.

        Plaintiff’s amended complaint will completely replace, not supplement, the original

complaint. Connectu LLC v. Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008) (an amended complaint

completely replaces the original complaint).

IV.     Conclusion

        For the foregoing reasons, the Court rules as follows:

        A. The Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion for Counsel, D. 7;

        B. The Court DENIES WITHOUT PREJUDICE Defendants’ Motion to Dismiss, D. 14;

        C. If Plaintiff wishes to proceed in this matter, she must file, by January 2, 2019, an

amended complaint curing the pleading deficiencies and setting forth plausible claims upon

which relief may be granted. Failure to do so will result in the dismissal of this action.

SO ORDERED.
                                                        /s/ Denise J. Casper
                                                        Denise J. Casper
                                                        United States District Judge


                                                   5
